Title: To John Adams from John Quincy Adams, 18 November 1794
From: Adams, John Quincy
To: Adams, John



Dear Sir,
Amsterdam November 18. 1794.

The bearer, Major-General Eustace, after having served with great honor and reputation in the Armies of France, retired from that service on receiving the Presidents Proclamation, declaring the Neutrality of the United States, & is now upon his return to America.
It is with great pleasure that I introduce to your acquaintance, and recommend to your attentions a Gentleman of so much merit, and so capable of giving the most accurate and useful information, relative to the state of affairs, as well in France, as in this Country, where I wish he had more reason to be satisfyed with his reception.
I am Sir, very affectionately, your Son.
